Citation Nr: 0635984	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 20, 2002, for 
service connection for bilateral shin splints.  

(A claim on the issue of entitlement to a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant served on active duty for training from July 
1981 to October 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for bilateral shin splints, effective May 20, 
2002.  The appellant testified at a Travel Board hearing 
before the undersigned in June 2006.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral shin splints in an August 1995 rating decision; the 
appellant did not perfect an appeal to that decision.

2.  On May 20, 2002, the RO received a statement from the 
appellant in which she indicated that he was seeking service 
connection for bilateral shin splints; this statement was 
accepted as a claim for reopen service connection for 
bilateral shin splints.

3.  There is no evidence dated between the August 1995 rating 
decision and prior to May 20, 2002, establishing an informal 
or formal claim of service connection for bilateral shin 
splints.  

4.  In an August 2003 rating decision, the RO granted service 
connection for bilateral shin splints, effective May 20, 
2002.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied service 
connection for bilateral shin splints is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  The legal criteria have not been met for an effective 
date prior to May 20, 2002, for the grant of service 
connection for bilateral shin splints.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated, a statement of the case (SOC) was 
sent in April 2004, an additional supplemental statement of 
the case (SSOC) was provided in June 2005, and another VCAA 
letter pertaining to the Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) was issued in March 2006.  

The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).

The claimant's pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO denied entitlement to service connection for bilateral 
shin splints in an August 1995 rating decision.  A notice of 
disagreement was received and thereafter, an SOC was issued 
in October 1995.  The appellant did not submit a substantive 
appeal.  Thus, the appellant did not perfect her appeal to 
the August 1995 rating decision.  At her June 2006 Travel 
Board hearing, the appellant admitted that she did not 
perfect her appeal.

The August 1995 rating decision which denied service 
connection for bilateral shin splints is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

On May 20, 2002, the RO received a statement from the 
appellant in which she indicated that she was seeking service 
connection for bilateral shin splints.  This statement was 
accepted as a claim for reopen service connection for 
bilateral shin splints.

In an August 2003 rating decision, the RO granted service 
connection for bilateral shin splints, effective May 20, 
2002, the date of receipt of the reopened claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  

The appellant's initial claim was denied in August 1995 and 
she did not perfect an appeal so that decision became final.  
Thereafter, there is no formal correspondence from the 
veteran until May 20, 2002, the date of her claim to reopen 
the matter of service connection for bilateral shin splints.  
Dated between August 1995 and May 20, 2002, there is no claim 
of service connection.  In March 2002, the appellant 
requested copies of her medical records, but did not indicate 
that she was seeking service connection for bilateral shin 
splints.  There is no other correspondence from her.  

The appellant argues that the effective date should go back 
to when she initially filed her claim for VA benefits for 
bilateral shin splints in 1995.  She contends that the 
evidence upon which service connection was granted was the 
same in 1995, as in 2003, when her claim was finally allowed.  
This type of argument has been considered and rejected by the 
Court in previous cases.  The Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the appellant "first sought to reopen his 
claim").  Accordingly, the appellant is not entitled to an 
effective date back to 1995, the date she initially filed a 
claim for service connection for bilateral shin splints.  

The Board points out just for the sake of clarity for the 
appellant that her claim was granted not only on the basis of 
her service medical records (of record in 1995), but also 
based on a new August 2003 opinion of a VA examiner that 
currently diagnosed shin splints originated during her 
military service.  

In Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006), the Court stated that a claimant can attempt to 
overcome the finality of a decision which assigns an 
effective date in one of two ways, by a request for revision 
of those regional office decisions based on clear and 
unmistakable error (CUE), or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date prior to the date of her claim.  The claimant does not 
argue that the request for an earlier effective date should 
be construed as a motion to revise based on CUE.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than May 20, 2002, for the grant of service 
connection for bilateral shin splints.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an effective date earlier than May 20, 2002, 
for the grant of service connection for bilateral shin 
splints, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


